Title: To Benjamin Franklin from Richard Bache, 28 March 1781
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond. SirPhiladelphia March 28th. 1781.
I am this moment informed that a Vessel loaded & bound to the West indies is, by a sudden determination of her Owners, ordered for L’Orient. She is now down the River & ready for Sea, I therefore snatch this moment to tell you, we are all well & to send you the Dutch & English News papers— I have sent them regularly to you for some time past, also two Copies of the little book you wrote for, respecting the Indian Language— The Arrival of Paul Jones afforded us high satisfaction, as he brought us many of your Letters & a very particular account of our son Ben— I have not time to write to Benjn. or Temple by this Opportunity—
Accept our Love & Duty & believe me ever Dear sir Your affectionate son
Rich. Bache
Dr. Franklin
 
Addressed: Dr. Franklin / per Ship Hope / Capt. Darby
